DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 02/21/2022. Claims 1, 9 and 14 were amended. No claims were newly added. Claims 7 and 10-13 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the plunger facing surface” is unclear. It is noted that claim 1 has been amended to delete the subject matter of “a plunger facing surface of the attachment portion”; thus, the subject matter of “the plunger facing surface” lacks antecedent basis in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimenez (U.S. Pub. 2009/0124982 A1, hereinafter “Jimenez”).
Regarding claim 1, Jimenez discloses an ergonomic syringe gripper attachable to a barrel of a syringe 1 (Fig. 2), the syringe equipped with a plunger 3 (Fig. 2), said plunger having a first end insertable into the barrel (not shown, but understood to be present within the barrel itself) and a second end (in the vicinity of the push flange 4) external to the barrel (see Fig. 2),the ergonomic syringe gripper comprising: 
a unitary device comprising 

a first surface having a first end and a second end, said first surface for being gripped by a first finger (see annotated Fig. 3, below; it is noted that any part of the surface can be gripped by a finger); 
a first connector portion 8 (see Fig. 3 and annotated Fig. 3, below) connecting the first end of the attachment portion to the first end of the first surface (see annotated Fig. 3, below, illustrating the first end of the first surface engaging the first end of the attachment portion; it is noted that any part of the surface can be gripped by a finger); 
a second surface (see annotated Fig. 3, below) having a first end and a second end (the second end is connected to the second connector portion), said second 
a second connector portion connecting the second end of the attachment portion to the first end of the second surface (see annotated Fig. 3, below); 
wherein the first and second surfaces being are substantially coplanar with each other and perpendicular to a longitudinal axis of the barrel (see annotated Fig. 3, below illustrating the longitudinal axis (“long. axis”)), and 
wherein the first surface and the second surface are separated by a distance (equal to the length of the first and second connector portions 8) along the longitudinal axis of the barrel from the attachment portion by the first and second connector portions, respectively, and first and second surfaces are positioned along the longitudinal axis of the barrel beyond the barrel wherein at least the second end of the plunger is disposed between the first connector portion and the second connector portion (i.e., as shown in Fig. 3, the first and second surfaces are located entirely proximally of the proximal end of the barrel).




(This section intentionally left blank)

    PNG
    media_image1.png
    1060
    994
    media_image1.png
    Greyscale

Jimenez (U.S. Pub. 2009/0124982 A1), Fig. 3 (annotated).


a fourth surface (see annotated Fig. 4, below), said fourth surface for being gripped by the second finger (it is noted that any part of the surface can be gripped by a finger); 
wherein the third and fourth surfaces are substantially coplanar and the third and fourth surfaces are also coplanar with, and fixedly attached to, the attachment portion (i.e., the third and fourth surfaces are located on the top side of the attachment portion).
    PNG
    media_image2.png
    584
    928
    media_image2.png
    Greyscale

Jimenez (U.S. Pub. 2009/0124982 A1), Fig. 4 (annotated).

Regarding claim 8, Jimenez discloses that the first and second surfaces are displaced longitudinally along the axis of the barrel from the third and fourth surfaces 
Regarding claim 9, Jimenez discloses an ergonomic syringe gripper attachable to a syringe 1 comprising a barrel (Fig. 2), a first set of extensions 2 (Fig. 4) extending from the barrel, the syringe securely affixed to the barrel, wherein the syringe equipped with a plunger 3 (Fig. 2), the gripper comprising: 
a first planar support 5 (Fig. 1) defining a U-shaped opening 6 (Fig. 1), the U-shaped opening sized to friction fit the barrel such that syringe and the ergonomic syringe gripper do not separate once user reduces pressure on the plunger (i.e., the flanges 2 of the barrel frictionally engage the plunger facing surface), the U-shaped opening 6 constructed to receive the barrel of the syringe where the barrel and the first set of extensions of the syringe meet; 
a first L-shaped support (formed by the combination of first connector portion 8 and first surface shown in annotated Fig. 3, above);
and a second L-shaped support (formed by the combination of the second connector portion 8 and the second surface shown in annotated Fig. 3, above),
wherein the first planar support 5, the first L-shaped support, and the second L-shaped support are all one unitary structure (a “unitary structure” is interpreted to be a structure that is in one piece, and the Jimenez device is shown to be formed as a single entity as the elements 5, 7 and 8 are all firmly connected together),
wherein the each L-shaped support has a vertical portion (defined by each of the first and second connector portions 8 as shown in annotated Fig. 3, above) and a horizontal portion (defined by the each of the first and second surfaces as shown in 
wherein the unitary gripper, when coupled with the syringe, includes a second set of extensions extending beyond the first set of extensions of the syringe (for instance, element 9 includes extensions that extend laterally from opposing sides of the top of plunger 4), and
wherein the unitary gripper includes a surface parallel to the first set of extensions 2 of the syringe (such as the major surface of supports 5, 7 or 9, specifically the flat surface of support 5 against which the extensions 2 rest), and 
wherein the distance from the surface parallel to the first set of extensions of the syringe is a length sized to fit between fingers and a palm of a range of users (it is noted that the “length” defined in the claim encompasses a wide variety of lengths depending on the size of the users’ fingers and palms; further, the “length” appears to be recited in terms of an intended use, i.e., the length is set so that the distance from the surface parallel to the first set of extensions of the syringe can fit between fingers and a palm of a range of users when the device is being handled, but this does not appear to impart a structural limitation to the claim when the device is not being used). In this case, the distance between the major surface of supports 5, 7 or 9 (or specifically the flat surface of support 5 against which the extensions 2 rest) and the first set of extensions can accommodate a user’s hand. 

Regarding claim 14, Jimenez discloses that when the barrel is in a filled configuration (interpreted to correspond to Fig. 2), spacing from the second end of the plunger to the third and fourth surfaces is less than the distance from the second end of the plunger to the first and second surfaces. Specifically, the plunger is substantially pulled out from the syringe barrel such that the length from the end of the plunger 4 to the underside of third support 7 (where third and fourth surfaces are located as shown in annotated Fig. 3, above) is less than the length from the end of the plunger to the top of planar support 5 (where first and second surface are located as shown in annotated Fig. 3, above).

Claims 1, 2, 4, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anelli et al (U.S. Pat. 9,289,555 B2, hereinafter “Anelli”).
Regarding claim 1, Jimenez discloses an ergonomic syringe gripper attachable to a barrel of a syringe (not shown, but having extensions 12 illustrated in Fig. 6A), the syringe comprising a plunger (it is noted that the claimed invention does not positively recite a syringe but a plunger is disclosed in col. 6, lines 4-8), said plunger having a first end insertable into said barrel (see col. 3, lines 3-4 disclosing a plunger within the 
a unitary device comprising 
an attachment portion 1 (Fig. 5) having a first end and a second end and defining a U-shaped opening 4 (shown in Fig. 5 and illustrated specifically as U-shaped in Fig. 4) sized to removably accept the barrel and to removably engage extensions of the syringe (as illustrated in Fig. 6a, the syringe is inserted into the gripper such that the flanges 12 at the top of the syringe barrel rest on the peripheral edges of the U-shaped opening 4, or alternatively are inserted into snap engagement with the U-shaped opening as disclosed in col. 4, lines 53-60), a surface of the attachment portion comprising a patient facing surface (i.e., the underside of the attachment portion 1 which has a surface that faces the patient) opposing a plunger facing surface (i.e., the “plunger facing surface” is the surface on which the flanges 12 rest), the U-shaped opening sized to friction fit the barrel (i.e., the flanges 12 of the barrel frictionally engage the plunger facing surface); 
a first surface having a first end and a second end, said first surface for being gripped by a first finger (see annotated Fig. 5, below); 
a first connector portion (see annotated Fig. 5, below) connecting the first end of the attachment portion to the first end of the first surface (see annotated Fig. 5, below, illustrating the first end of the first surface engaging the first end of the attachment portion ); 

a second connector portion connecting the second end of the attachment portion to the first end of the second surface (see annotated Fig. 5, below); 
wherein the first and second surfaces being are substantially coplanar with each other and perpendicular to a longitudinal axis of the barrel, and 
wherein the first surface and the second surface are separated by a distance (equal to the length of the first and second connector portions) along the longitudinal axis of the barrel from the attachment portion by the first and second connector portions, respectively, and first and second surfaces are positioned along the longitudinal axis of the barrel beyond the barrel wherein at least the second end of the plunger is disposed between the first connector portion and the second connector portion (i.e., as shown in Fig. 5, the first and second surfaces are located proximally of the portion 4 into which the flanges 12 sit).




(This section intentionally left blank)


    PNG
    media_image3.png
    782
    866
    media_image3.png
    Greyscale

Anelli et al (U.S. Pat. 9,289,555 B2), Fig. 5 (annotated).

Regarding claim 2, Anelli discloses that the attachment portion includes a depression “c” (Fig. 5) sized and shaped to fit extensions of the syringe (see col. 2, lines 64-66).
Regarding claim 4, Anelli discloses that the unitary device is constructed of plastic (see col. 6, lines 52-58).
Regarding claim 6, Anelli discloses that the attachment portion defines a horizontal groove “c” into which the extensions of the syringe can be engaged (see col. 2, lines 64-66).

a first planar support 1 (Fig. 5) defining a U-shaped opening (shown in Fig. 5 and illustrated specifically as U-shaped in Fig. 4) the U-shaped opening sized to friction fit the barrel such that syringe and the ergonomic syringe gripper do not separate once user reduces pressure on plunger (as illustrated in Fig. 6a, the syringe is inserted into the gripper such that the flanges 12 at the top of the syringe barrel rest on the peripheral edges of the U-shaped opening 4, or alternatively are inserted into snap engagement with the U-shaped opening as disclosed in col. 4, lines 53-60), the U-shaped opening constructed to receive the barrel of the syringe where the barrel and the first set of extensions of the syringe meet (see col. 4, lines 53-60); 
a first L-shaped support (formed by the combination of first connector portion  and first surface shown in annotated Fig. 5, above);
and a second L-shaped support (formed by the combination of the second connector portion and the second surface shown in annotated Fig. 5, above),
wherein the first planar support 1, the first L-shaped support, and the second L-shaped support are all one unitary structure (a “unitary structure” is interpreted to be a structure that is in one piece, and the Anelli device is shown to be formed as a single entity),
wherein the each L-shaped support has a vertical portion (defined by each of the first and second connector portions  as shown in annotated Fig. 5, above) and a 
wherein the unitary gripper, when coupled with the syringe, includes a second set of extensions extending beyond the first set of extensions of the syringe (for instance, element 1 includes extensions that extend laterally from opposing sides of the top of plunger 4), and
wherein the unitary gripper includes a surface parallel to the first set of extensions 12 of the syringe (such as the major surface of supports 1, specifically the flat surface of support 1 against which the extensions 12 rest), and
wherein the distance from the surface parallel to the first set of extensions of the syringe is a length sized to fit between fingers and a palm of a range of users (it is noted that the “length” defined in the claim encompasses a wide variety of lengths depending on the size of the users’ fingers and palms; further, the “length” appears to be recited in terms of an intended use, i.e., the length is set so that the distance from the surface parallel to the first set of extensions of the syringe can fit between fingers and a palm of a range of users when the device is being handled, but this does not appear to impart a structural limitation to the claim when the device is not being used). In this case, the distance between the major surface of supports and the first set of extensions can accommodate a user’s hand.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez (U.S. Pub. 2009/0124982 A1) in view of Pappalardo et al (U.S. Pub. 2012/027996 A1).
Regarding claim 3, it is noted that Jimenez does not appear to disclose that the unitary device is constructed of aluminum or surgical steel.
Pappalardo discloses an ergonomic syringe gripper (Fig. 5) attachable to the barrel of a syringe, the gripper having a unitary device 140 (Fig. 5) comprising an attachment portion 144 (Fig 5) and surfaces 146 (Fig. 5) which can be gripped by the fingers, the unitary device being constructed of aluminum or surgical steel (see para [0037] disclosing that housing 50 may be molded from plastic or machined from metal such as steel or aluminum; see also para [0050] disclosing that housing 140 may be formed of the same materials described in para [0037]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Jimenez such that the unitary device is constructed of aluminum or surgical steel, based on the teaching in Pappalardo that such materials would be suitable for a durable, long-lasting syringe gripper with a reasonable expectation of success. 
Further, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 and also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). In this case, aluminum or surgical steel were known materials for syringe grippers as evidenced by Pappalardo; thus, selection of a known metal to make a syringe gripper prior to the invention would have been obvious. 

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Anelli et al (U.S. Pat. 9,289,555 B2) in view of Pappalardo et al (U.S. Pub. 2012/027996 A1).
Regarding claim 3, it is noted that Anelli does not appear to disclose that the unitary device is constructed of aluminum or surgical steel.
Pappalardo discloses an ergonomic syringe gripper (Fig. 5) attachable to the barrel of a syringe, the gripper having a unitary device 140 (Fig. 5) comprising an attachment portion 144 (Fig 5) and surfaces 146 (Fig. 5) which can be gripped by the fingers, the unitary device being constructed of aluminum or surgical steel (see para [0037] disclosing that housing 50 may be molded from plastic or machined from metal such as steel or aluminum; see also para [0050] disclosing that housing 140 may be formed of the same materials described in para [0037]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Anelli such that the unitary device is constructed of aluminum or surgical steel, based on the teaching in Pappalardo that such materials would be suitable for a durable, long-lasting syringe gripper with a reasonable expectation of success. 
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 and also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). In this case, aluminum or surgical steel were known materials for syringe grippers as evidenced by Pappalardo; thus, selection of a known metal to make a syringe gripper prior to the invention would have been obvious. 

Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered.
Claims 1, 9 and 14 have been amended for clarity and to address previous rejections under 35 U.S.C. 112. 
Applicant argued that Jimenez does not disclose first and second surface “provided ‘for being gripped’ by fingers”. Remarks, pg. 10. However, it is noted that a surface “for being gripped by fingers” is descriptive of an intended use of the invention. Although claims may be limited by an intended use, in this case the intended use does not impart a structural limitation to the claim. The first and second surfaces being provided for being gripped by fingers does not reach beyond merely describing an intended use and does not denote an actual state of configuration that fundamentally ties the intended use to the physical characteristics of the feature preceding the phrase “for”. 
In this case, it is noted that virtually any surface (if not any surface whatsoever) of the Jimenez device can be gripped by the fingers. 

However, the term “unitary” is not mentioned in the original disclosure, so it has been accorded its ordinary meaning. In this case, the component 9 is part of the unitary device since the only way to remove the component 9 of Jimenez is to disassemble the device (such as by removing the parallel guides 8 from the first and second supports 5 and 7). The ordinary meaning of “unitary” does not appear to impart a particular structure of the components in relation to each other except for components that form a single entity. In this case, a single entity is formed by the components 5, 7, 8 and 9. Merely because the components may be movable with respect to one another does not mean that the components do not form a unitary structure.
Applicant further argued that Fig. 4 of Jimenez discloses a third and a fourth surface that are grippable (i.e., able to be gripped). In this case, it is noted that virtually any surface (if not any surface whatsoever) of the Jimenez device can be gripped by the fingers.  A surface that is “grippable” is descriptive of an intended use of the invention. Although claims may be limited by an intended use, in this case the intended use does not impart a structural limitation to the claim.
 Applicant further argued that Anelli does not disclose that the first and second surfaces are positioned along the longitudinal axis of the barrel beyond the barrel wherein at least the second end of the plunger is disposed between the first connector portion and the second connector portion. Remarks, pgs. 11-12.

But even so, Applicant argued that Anelli requires that the first and second surfaces to be coplanar with the extensions (flanges) of the syringe. Remarks, pg. 12. However, this does not appear to be the case; rather, the extensions (flanges) of the syringe are intended to fit within means 4 of the device, specifically, within depression “c”. See Anelli at col. 4, lines 45-55. Thus, the extensions (flanges) of the syringe are not coplanar to the first and second surfaces, since the first and second surfaces identified in Anelli are not coplanar with the depression “c”. Instead, the depression “c” is located between the plane of the first/second surfaces and the top part 1.
 Applicant further argued that Anelli does not disclose that a distance from the surface parallel to the first set of extensions of the syringe is a length sized to fit between fingers and a palm of a range of users. Remarks, pg. 13. 
However, the limitation of a distance “sized to fit between fingers and a palm of a range of users” is descriptive of an intended use of the invention. Although claims may be limited by an intended use, in this case the intended use does not impart a structural limitation to the claim because the particular length has not been claimed and the distance between fingers and a palm of a range of various users can vary substantially (further, it is noted that the claim recites a “range of users” without reciting a range of distances corresponding to the length between the fingers and the palms of such users). Further, Anelli does not disclose that the distance from the surface parallel to the first set of extensions of the syringe to be effectively a zero distance, as alleged by Applicant (Remarks, pg. 13). 
Applicant alleged patentability of claim 3 and each of the dependent claims. The arguments regarding these claims is an allegation of patentability based upon the alleged patentability of independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/08/2022